DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
Upon consideration of the replacement drawing received on November 9, 2021, the previous drawing objection is withdrawn.
Upon consideration of the amendment to claim 12, the claim interpretation under 35 U.S.C. 112(f) has been withdrawn.
Upon review of Applicant's amendments filed on November 9, 2021, the 112b rejections set forth in the Office Action mailed on August 10, 2021 have been withdrawn. However, these amendments introduced new 35 U.S.C. 112 issues, please see below for current rejections.
Applicant’s arguments filed on November 9, 2012 with respect to the prior art rejections of claims 11-20 have been considered but are moot in view of new grounds of rejections.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
In claim 1, “gripping assembly configured to grip the wire with a variable gripping force” – corresponding structure to variable clutch mechanisms (32).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites: “wherein the wire is imparted with an arcuate set” – it is unclear what is required by this limitation. Is it meant that the wire needs to be provided already having an arcuate set? Or is the apparatus meant to put an arcuate set into the wire? It appears the wire would obtain an arcuate set as it is passed through in a loop as described previously in the claims. Dependent claim 12 clarifies that the one or more rollers is arranged to impart the arcuate set.
Claim 14 recites: “wherein the one or more rollers are adapted to impart a substantially planar set so that the free end of the wire tends to return towards the point from which it was issued.” Claim 13 already set forth that the one or more rollers are adapted to impart an arcuate set; therefore, it is unclear if the present claim is meant to further define the one or more rollers as having an additional feature or meant to replace the previous feature.
Claim 21 recites: “a wire receiving surface arranged to pass the wire imparted with an arcuate set in a loop around the two or more objects from the one or more rollers to the wire receiving surface” – this limitation is unclear since it seems to require that the “wire receiving surface” pass the wire to itself.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 11-16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hoyaukin (US 2006/0157139).
With regards to claim 1, Hoyaukin discloses an apparatus comprising: 
a wire (12) for tying two or more objects (8, 9) together:
one or more rollers (20, 20) configured to guide the wire: and
a wire receiving surface (at least the surfaces of the guide grooves 10, 11) arranged to pass the wire (12) in a loop around the two or more objects (8, 9) from the one or more rollers (20, 20) to the wire receiving surface (at least the surfaces of the guide grooves 10, 11), as seen in at least Figure 6; and
a gripping assembly (at least element 25, 26, 27) configured to grip the wire (12) with a variable gripping force [legs 27 engage with wire 12 as described in paragraphs 0043 and 0043],
wherein the wire is imparted with an arcuate set, as seen in at least Figures 4-9, and
wherein the variable gripping force adds a predetermined tension to the wire [paragraphs 0043 and 0043].
With regards to claim 12, Hoyaukin discloses wherein the apparatus comprises a wire containment member comprising one or more jaws (6, 7) for restricting the growth in diameter of the wire loop, as seen in at least Figure 5.

With regards to claim 14, as best understood, Hoyaukin discloses wherein the one or more rollers (20, 20) are adapted to impart a substantially planar set so that the free end of the wire (12) tends to return towards the point from which it was issued, as seen in at least Figure 5.
With regards to claim 15, Hoyaukin discloses wherein the wire receiving surface (at least the surfaces of the guide grooves 10, 11) is arranged to guide the free end of the wire so as to have a slight lateral offset, as seen in at least Figure 5.
With regards to claim 16, Hoyaukin discloses wherein the wire receiving surface at least the surfaces of the guide grooves 10, 11) comprises a funneled surface to guide the free end of the wire (12) into the gripping assembly (at least element 25, 26, 27) for gripping the wire, as seen in at least Figure 1.
Claim 21 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Sato et al. (hereafter “Sato”) (US Patent 5,505,504).
With regards to claim 21, Sato discloses an apparatus comprising:
 a wire (a) for tying two or more objects (E, E) together;
one or more rollers (20a, 20b, 21a, 21b, 23) arranged to impart an arcuate set on the wire [Column 8, lines 13-20]; and 
a wire receiving surface (surface on 1 and 1’) arranged to pass the wire (a) imparted with an arcuate set in a loop around the two or more objects (E, E) from the one or more rollers to the wire receiving surface (shown in the embodiment as seen in at least Figures 10a, 10b.)

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 17-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyaukin in view of Murayama et al. (hereafter “Murayama”) (US Patent 5,678,613).
Hoyaukin discloses the invention substantially as claimed except for wherein the apparatus comprises a sensor for determining if the wire has not been received correctly by the wire receiving surface and wherein the apparatus is configured to stop the one or more rollers if the sensor determines that the wire has not been correctly received by the wire receiving surface and wherein the apparatus is configured to release the wire if the sensor determines that the wire has not been correctly received by the wire receiving surface. Murayama is relied upon to teach a tying machine including a sensor (12) for determining if the wire has not been received correctly by the wire receiving surface (surface of 3) and wherein the apparatus is configured to stop if the sensor determines that the wire has not been correctly received by the wire receiving surface and wherein the apparatus is configured to release the wire if the sensor determines that the wire has not been correctly received by the wire receiving surface [Column 5, lines 5-55]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Hoyaukin’s tying apparatus with a sensor, as taught by Murayama, because combining prior art elements according to known methods to yield predictable results; such as, identifying wire jams and clearing them to continue operation and generally controlling the use of the wire [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 


Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hoyaukin in view of Ishikawa et al. (hereafter “Ishikawa”) (US Patent 6,401,766).
Ishikawa is relied upon to teach a tying machine including a sensor (219) for sensing the presence of an object to be tied in a zone through which the wire will pass [Column 6, lines 45-60]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to provide Hoyaukin’s tying apparatus with a sensor, as taught by Ishikawa, because combining prior art elements according to known methods to yield predictable results require only routine skill in the art. [KSR Int’l Co. v. Teleflex Inc., 127 S.Ct. 1727, 1742, 82 USPQ2d 1385, 1396 (2007)]. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on 571-272-4524. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TERESA M EKIERT/Primary Examiner, Art Unit 3725